DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,431,259 in view of Gay et al. (US 2003/0088875) and further in view of Pratt et al. (US 2005/0110509) and further in view of Moore et al. (US 2006/0036568). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of the instant application:
Claim 1 of instant application
Claims 1 of US 10,431,259
1.    A method for collaborative reviewing content in an arrangement with a plurality of users each using a respective review device, comprising:

  displaying multiple playlist images, the multiple playlist image displaying on each of the respective review devices;

1. A method for reviewing content, comprising:

b. on a user interface of a first computing device, displaying indicators of the first plurality of scenes for review;

 from a one of the plurality having a control functionality, receiving a selection of a playlist image from the multiple playlist images; and
c. highlighting one of the first plurality, the highlighted indicator corresponding to an indicator of a current scene for review;
  displaying multiple context images related to the selected playlist image, the multiple context images displaying on each of the respective review devices, wherein at least one of the context images is an image that comes before or after the selected playlist image in a video sequence of images;
e. displaying the determined indicators of the second plurality of scenes, the second plurality of scenes constituting context scenes associated with the current scene for review; and
  wherein:
   the multiple playlist images are displayed as a sequence of images in a vertical column,
    the multiple context images are displayed as a sequence of images in a horizontal row, and
    the vertical column and horizontal row intersect at the selected playlist image.
Displaying a historical carousel providing historical versions of a selected one of the context images;

receiving a filter string in a filter text field for filtering the historical versions in accordance with the filter string, the filter string including metadata tags, 

wherein the metadata tags include at least one metadata tag selected from the group including a date, time and artist associated with the historical versions. 
g. wherein the indicators of the second plurality of scenes are only displayed for the highlighted one of the first plurality, and such that the indicators of the first and second pluralities of scenes constitute intersecting carousel type user interfaces, such that, by swiping actions, an indicator may be placed at an intersection of the intersecting carousel type user interfaces, and such that the highlighting one of the first plurality causes the highlighted indicator to be placed at the intersection.



However, claim 1 of US 10,431,259 fails but Gay et al. teaches in Figs. 1 and 5-8 of multiple collaborators being logged into a server to review video files. Furthermore, paragraph 22-24 clearly teaches the aspect of each collaborator viewing the same content on each of their devices being controlled by a single collaborator. 
Therefore, Gay teaches into and allows claim 1 of US 10,431,259 the ability for multiple collaborators to view the same multiple playlist on each of the collaborator’s respective reviewing display device and further allows for a first collaborator to select and control the content on all the multiple collaborators.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Gay into US 10,431,259 as discussed above because such incorporation allows for the benefit of enhancing collaboration between multiple users by locking multiple collaborators to the same instances of content playback (Gay: paragraphs 5-8 and 21-22).
However, claim 1 of US 10,431,259 and Gay both fails to, however, Pratt teaches the claimed displaying a historical carousel providing historical versions of a selected one of the context images; receiving a filter string in a filter text field for filtering the historical versions in accordance with the filter string, the filter string including metadata tags (Fig. 9’s search entry field box 924. Paragraph 281 and 282 teaches wherein the user when provided with the many takes of the same scene, a search field 924 in which the user can enter a scene number to jump to. This therefore meets the claimed “receiving a filter string search” because the search entered by the user is a search 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Pratt into the proposed combination of claim 1 of US 10,431,259 and Gay to allow another displaying another plurality of images when either the first or second images are selected in Isozu because said incorporation allows for the benefit of increasing the availability, usability and security of video material (Pratt: Abstract).
However, while Pratt teaches the ability to search for historical versions of a video scene, fails to explicitly teach the claimed “wherein the metadata tags include at least one metadata tag selected from the group including a date, time and artist associated with the historical versions”.
In an analogous art, Moore teaches in Fig. 10 and paragraphs 296 a similar media system with the ability to search for media using a filter string (621 – “look for”) that includes metadata tags. The filters can are listed in paragraph 296 which includes a date (second line of para. 296), time (fourth sentence of paragraph 296) and artist (third line of para. 296). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Moore such that the receiving a filter string in the proposed combination, can also filter string that includes specific metadata tags, such as date, time and artist, because such an incorporation allows for the proposed combined system to utilize a stronger searching and filtering ability and improves the 
	Claim 2 of the instant application corresponds to claim 6 of US 10,431,259.
	Claim 3 of the instant application corresponds to claim 1 of US 10,431,259 with reference to a plurality of scenes for review, which includes a plurality of images for  representing the time series images as well as the image representing the moving image file.
	Claim 4 of the instant application corresponds to limitations c. and d. of claim 1 of US 10,431,259.
	Claim 5 of the instant application corresponds to limitation f. of claim 1 of US 10,431,259.
Regarding claim 6 of the instant application, Gay teaches the claimed wherein, from the one of the plurality having a control functionality, receiving a selection of a tool applicable to the selected playlist image, the tool selected from the group consisting of: an annotation tool, an adjustment tool, a shuttle tool, a filter tool, a playlist tool, or a combination of the above tools, and wherein only the one of the plurality having the control functionality is enabled to operate the selected tool (paragraphs 22-24 teaches at least one of the features of controlling playback, such a pause/play/forward/reverse and commands on the computer screen, or scrubbing commands (e.g. GOTO specific frame command), etc. which meets the at least claimed shuttle/adjustment tool). The prior motivation as discussed above is incorporated herein. 
Regarding claim 7 of the instant application, Gay teaches the claimed further comprising receiving a request for control from another of the plurality, and transferring .


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,431,259 in view of Gay et al. (US 2003/0088875) and further in view of Pratt et al. (US 2005/0110509) and further in view of Moore et al. (US 2006/0036568) and further in view of Sarukkai (US 8,412,698).
Regarding claim 8, the proposed combination of claim 1 of ‘259 Patent, Gay, Pratt and Moore, especially Pratt and Moore teaches the above ability to receive a filter string search, however fails to explicitly teach the claimed “further comprising displaying a drop-down menu associated with the filter text field in response to user activation, the drop-down menu providing pre-configured filter strings from among which user selections are received”.
In an analogous art, Sarukkai teaches in Figs. 4 and col. 8, lines 16-58, the ability to display a drop down menu (drop down menu 420 in Figs. 4-5) which allows the user to display a drop down menu that includes pre-configured filter strings that a user can select to make a search.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sarukkai into the filter string search ability of Pratt and Moore (in the overall proposed combination with claim 1 of ’259 Patent and Gay) because by incorporating such an ability, the overall system benefits from an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Isozu et al. (US 2012/0110509) in view of Gay et al. (US 2003/0088875) and further in view of Pratt et al. (US 2005/0110509) and further in view of Moore et al. (US 2006/0036568).
Regarding claim 1, Isozy teaches a method for reviewing content, comprising:
displaying multiple playlist images (Figs. 4-13 illustrates a set of thumbnail images of “different moving image contents” (see para. 70));
selecting a playlist image from the multiple playlist images (Figs. 4-13 and paragraphs 69-70 and 74 teaches wherein the playlist images can be selected by moving the user input); and
displaying multiple context images related to the selected playlist image, wherein at least one of the context images is an image that comes before or after the selected playlist image in a video sequence of images (Figs. 4-13 teaches wherein when a playlist image is selected (e.g. B02), the corresponding context images B01, B03-B05 are displayed);

the multiple playlist images are displayed as a sequence of images in a vertical column (Figs. 4-13, A24, B02, C07, D11, etc. are displayed in a vertical column),
the multiple context images are displayed as a sequence of images in a horizontal row (Figs. 4-13, B01 and B03--B05 are displayed in a horizontal row), and
the vertical column and horizontal row intersect at the selected playlist image (Figs. 4-13, wherein B02 intersects between the vertical and the horizontal row).
Although Isozu is clear in teaching reviewing content on a first device, fails to explicitly teach the limitations of “collaboratively reviewing content in an arrangement with a plurality of users each using a respective review device”, and also fails to teach the limitations of “the multiple playlist images displaying on each of the respective review devices”, “from a one of the plurality having a control functionality, receiving a selection” and “the multiple context images displaying on each of the respective review devices”.
In an analogous art, Gay et al. teaches in Figs. 1 and 5-8 of multiple collaborators being logged into a server to review video files. Furthermore, paragraph 22-24 clearly teaches the aspect of each collaborator viewing the same content on each of their devices being controlled by a single collaborator. 
Therefore, Gay teaches into and allows Isozu the ability for multiple collaborators to view the same multiple playlist on each of the collaborator’s respective reviewing 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Gay into Isozu as discussed above because such incorporation allows for the benefit of enhancing collaboration between multiple users by locking multiple collaborators to the same instances of content playback (Gay: paragraphs 5-8 and 21-22).
However, Isozu and Gay both fails to teach, however Pratt teaches the claimed 
displaying a historical carousel providing historical versions of a selected one of the context images; receiving a filter string in a filter text field for filtering the historical versions in accordance with the filter string, the filter string including metadata tags (Fig. 9’s search entry field box 924. Paragraph 281 and 282 teaches wherein the user when provided with the many takes of the same scene, a search field 924 in which the user can enter a scene number to jump to. This therefore meets the claimed “receiving a filter string search” because the search entered by the user is a search string using the metadata (name/number of the shot to be searched, which indicates the shot and the shot version).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Pratt into the proposed combination of Isozu and Gay to allow another displaying another plurality of images when either the first or second images are selected in Isozu because said incorporation allows for the benefit of increasing the availability, usability and security of video material (Pratt: Abstract).

In an analogous art, Moore teaches in Fig. 10 and paragraphs 296 a similar media system with the ability to search for media using a filter string (621 – “look for”) that includes metadata tags. The filters can are listed in paragraph 296 which includes a date (second line of para. 296), time (fourth sentence of paragraph 296) and artist (third line of para. 296). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Moore such that the receiving a filter string in the proposed combination, can also filter string that includes specific metadata tags, such as date, time and artist, because such an incorporation allows for the proposed combined system to utilize a stronger searching and filtering ability and improves the system by enabling users to readily locate an item based on metadata associated with them (see first sentence of para. 23 in Moore).
Regarding claim 2, Isozu teaches the claimed wherein a determination of context images is performed by analyzing time stamp data to determine which images come before and after the selected playlist image (paragraphs 50, 54, 58-69 teaches wherein the context images (thumbnails of the moving image content selected by the user) is displayed in a time series order based on the time stamp of the moving image content).
Regarding claim 3, Isozu teaches the claimed wherein:

b.    each context image is an image in a respective video clip including multiple images (Figs. 4-13, each of the context images B01 and B03--B05 (for B file) and other context image files for A and C-E files, are part of a plurality of moving image content, each of which includes multiple images).
Regarding claim 4, Isozu teaches the claimed further comprising receiving a selection of a context image from the multiple context images (Figs. 4-13 and paragraph 69 teaches wherein the user can select a context image B01 or B3-B5, when currently on B02).

Regarding claim 5, Pratt teaches a. displaying multiple versions of the selected playlist image (Fig. 9 and paragraphs 281-287, wherein after a user selection of a particular scene, the user interface displays a plurality of scenes that corresponds to different takes of the same scene. Scene thumbnails 926 corresponds to the multiple versions of the selected playlist image for a particular moving image file); and
b.    displaying data corresponding to history information for each of the displayed multiple versions of the selected playlist image (Fig. 9 and paragraphs 281-287, wherein after a user selection of a particular scene, the user interface displays a plurality of scenes that corresponds to different takes of the same scene. Slate information 927 teaches history information regarding the thumbnails).
The prior motivation as discussed in claim 1 above is incorporated herein.
Regarding claim 6, Gay teaches the claimed wherein, from the one of the plurality having a control functionality, receiving a selection of a tool applicable to the selected playlist image, the tool selected from the group consisting of: an annotation tool, an adjustment tool, a shuttle tool, a filter tool, a playlist tool, or a combination of the above tools, and wherein only the one of the plurality having the control functionality is enabled to operate the selected tool (paragraphs 22-24 teaches at least one of the features of controlling playback, such a pause/play/forward/reverse and commands on the computer screen, or scrubbing commands (e.g. GOTO specific frame command), etc. which meets the at least claimed shuttle/adjustment tool). The prior motivation as discussed above is incorporated herein. 
Regarding claim 7, Gay teaches the claimed further comprising receiving a request for control from another of the plurality, and transferring the control functionality to the another of the plurality (paragraphs 42-44 teaches an example of where a second collaborator takes control for the rest of the collaborators). The prior motivation as discussed above is incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Isozu et al. (US 2012/0110509) in view of Gay et al. (US 2003/0088875) and further in view of Pratt et al. (US 2005/0110509) and further in view of Moore et al. (US 2006/0036568) and further in view of Sarukkai (US 8,412,698).
Regarding claim 8, the proposed combination of Isozu, Gay, Pratt and Moore, especially Pratt and Moore teaches the above ability to receive a filter string search, however fails to explicitly teach the claimed “further comprising displaying a drop-down 
In an analogous art, Sarukkai teaches in Figs. 4 and col. 8, lines 16-58, the ability to display a drop down menu (drop down menu 420 in Figs. 4-5) which allows the user to display a drop down menu that includes pre-configured filter strings that a user can select to make a search.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sarukkai into the filter string search ability of Pratt and Moore because by incorporating such an ability, the overall system benefits from an improved searching by displaying search results that are filtered specific to the user (Col. 2, lines 33-37).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481